Citation Nr: 1421176	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach condition.

4.  Entitlement to service connection for a lung condition, including as secondary to asbestos exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968.  He also served with the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO. 

In March 2012, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO).

In November 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is available on Virtual VA. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the November 2013 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The issue of service connection for a lung condition, including as secondary to asbestos exposure, are being remanded to the Agency of Original Jurisdiction (AOJ)..



FINDINGS OF FACT

1.  The currently demonstrated hearing loss and tinnitus are shown as likely as not to have had their onset following the Veteran's exposure to harmful noise levels during his period of active service.

2.  The currently demonstrated GERD is shown as likely as not to have had its clinical onset during the Veteran's period of active service.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by GERD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hearing Loss and Tinnitus

The December 2009 VA examination provided medical evidence that the Veteran currently suffers from a bilateral sensorineural hearing loss disability and tinnitus.

The VA examiner from December 2009 stated in a February 2010 addendum opinion that the claimed hearing loss and tinnitus were less likely related military noise exposure and more likely related to longer-term occupational noise exposure after service.  

However, the examiner did not address the Veteran's credible lay assertions that he was exposed to hazardous noise levels without protection during service and that his hearing problems and tinnitus had progressively worsened since service.  The examiner noted that tinnitus is a subjective complaint with no objective means of documenting it. 

During the November 2013 hearing, the Veteran testified that, after an in-service occurrence that took place while preforming his duties as a quartermaster on a submarine, he began to hear a constant ringing sound in his ears.  He asserted that was the first time he noticed the ringing sound and it has been constant since then. 

Moreover, the Veteran testified that he also had received treatment about 20 years ago when a doctor ran a hearing test that showed that he had a hearing loss.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  

The Board finds that the Veteran has provided competent and credible testimony regarding his having hearing problems and ringing in his ears since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In sum, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss disability and tinnitus as likely as not are due to the Veteran's exposure to excessive noise levels that began during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.   


GERD

The Veteran contends that his GERD began during his period of military service. 

The Veteran provided a private treatment record dated in April 2005 that noted a diagnosis of nonerosive gastritis and hiatal hernia.  The private treatment records from the same physician dated from 2005 to 2009 further noted that the Veteran took medication to control the GERD condition.  Also, a VA examiner diagnosed the Veteran with GERD and esophageal ulcers.  Thus, the Veteran is shown to currently suffer from GERD.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000)

Consequently, the determinative issue is whether his current GERD is somehow attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The service treatment records (STRs) show that the Veteran was treated for an acidic stomach with heartburn in September 1967.  He complained of mild epigastric and retrosternal burning that was relieved with meals and worsened with spicy foods.  He reported having symptoms for the last few days.  

The Veteran was assessed as having hyperacidity and was treated with Gelusil and Librium, and instructed to drink milk.  He was also instructed to return to the clinic as needed.  

The STRs and the Veteran's assertions acknowledge that he did not return for treatment while in service.  The Veteran stated that was the only time during service that he received treatment for his stomach condition, but he had problems since then.

At the November 2013 hearing, the Veteran testified that he went to his family doctor in the first year after service to seek treatment for his stomach problem and was admitted to the hospital to have tests because he had a lot of irritation in his lower stomach and involving his lower pyloric valve.  He noted that, because the doctor who performed the tests had since passed away, his treatment record were not obtainable.   

The Veteran also testified that, after service, he used Tums for several years until his wife convinced him to seek treatment from a doctor for his stomach problems.  Following his wife's advice, he began seeking private medical treatment about 12 years earlier.  

The Veteran stated that he would seek treatment whenever he had flare ups and that the doctor had run test.  The Veteran asserted that, over the years, he had had numerous tests done to study his esophagus.

The Veteran underwent a VA examination in October 2011.  The VA examiner noted that, while the Veteran was treated one time in service for complaints of heartburn, GERD had multiple possible etiologies.  

The examiner noted that there was no evidence of a chronic disability or a diagnosis until 1998 based on the history the Veteran had provided.  This was noted to be 30 years after his separation from active duty.  

While the examiner opined that it was less likely than not that the GERD was related to service, the Board finds that the Veteran's lay assertions regarding the continuous nature of his symptoms since service were not fully addressed.  .  

The Board acknowledges that a Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Furthermore, in certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Accordingly, after carefully reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the current GERD as likely as not is related to the manifestations exhibited by the Veteran during active service and continued to be present thereafter.   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 C.F.R. §§ 3.102, 3.303(a).




ORDER

Service connection for the bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  

Service connection for GERD is granted.


REMAND

After reviewing the entire record, the Board finds that further development is required in connection with claims of service connection for a lung condition, to include as secondary to asbestos exposure and for a bilateral hearing loss.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 

In regards the Veteran's claim for service connection for a pulmonary/lung condition, he submitted private treatment records, which show treatment for pulmonary/lung condition.  These records of treatment in conjunction with the Veteran's lay statements and medical treatise, provided by the Veteran, suggest that he may have a pulmonary/lung condition that is associated with an in-service event.  He reports being exposed to asbestos on a submarine while in the military.

There has been no VA examination to determine the nature and likely etiology of the claimed pulmonary/lung condition.  Thus, the Board finds that an examination is needed.     

Moreover, during the November 2013 hearing, the Veteran seemed to be unclear if all the records regarding a pulmonary/lung condition were in the record.  Accordingly, VA must contact the Veteran to be sure that copies of any outstanding treatment records are included in the file.  This should include the previously identified private treatment records, as well as any outstanding treatment records.  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO shall take appropriate action to contact the Veteran in order to have him identify all treatment received for the claimed pulmonary/lung condition since service.  The letter should request sufficient information to identify any health care provider, and if necessary, signed authorization, to enable VA to obtain any outstanding evidence.

Based on the Veteran's response, the RO should request copies of all clinical records from any identified health care provider and associate them with the Veteran's claims file. 

The letter should invite the Veteran to submit any medical evidence or treatment records in support of his claims.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of claimed pulmonary/lung condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current pulmonary/lung condition is due to asbestos exposure as reported by the Veteran or another event or incident of the Veteran's period of active service. . 

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO must readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


